DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/22/2022 has been reviewed and considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1:
The term “An image presentation apparatus” followed by the functional language of “to present”,
The term “acquisition information reception means” followed by the functional language of “for receiving”,
The term “notification reception means” followed by the functional language of “for receiving”
The term “learning processing means” followed by the functional language of “for learning”,

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 2-9 are rejected as they depend upon a rejected claim 1


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation: 
In claim 1:
The term “An image presentation apparatus” followed by the functional language of “to present”,
The term “acquisition information reception means” followed by the functional language of “for receiving”,
The term “notification reception means” followed by the functional language of “for receiving”
The term “learning processing means” followed by the functional language of “for learning”,

	 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant in Fig. 3 teaches these components without mentioning any structure for these components. Applicant in paragraphs [0029], [0039], [0040], and [0075] of the publication mentions these components without mentioning any physical structure for these components. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-9 are rejected as they depend upon a rejected claim 1.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art reference of Mark (U.S. Pub. No. 2011/0034244) teaches an augmented reality man-machine interactive system having an image capturing device. Mark doesn't teach a virtual space image to a user s being presented wherein an acquisition information reception means receives acquisition information that acquired during the presentation of the image and a notification reception means receives a notification form the user that indicates the user has entered a predetermined condition. Also wherein a learning processing means for learning a relationship between the acquisition information and content of the notification by machine learning as mentioned in claim 1 and also mentioned in claims 10, 11, and 12. The prior arts do not mention a result of the machine learning is used for predetermined processing during the presentation of the virtual space image to the user.
Mikhailov (U.S. Pub. No. 2010/0303297) teaches the processing device having at least one color identification value and when the image captured by the image capturing device has a color block corresponding to the color identification value the range of the image having the color block is defined as a characteristic region
	Mikhailov doesn't teach a virtual space image to a user s being presented wherein an acquisition information reception means receives acquisition information that acquired during the presentation of the image and a notification reception means receives a notification form the user that indicates the user has entered a predetermined condition. Also wherein a learning processing means for learning a relationship between the acquisition information and content of the notification by machine learning as mentioned in claim 1 and also mentioned in claims 10, 11, and 12. The prior arts do not mention a result of the machine learning is used for predetermined processing during the presentation of the virtual space image to the user.
Tse (U.S. Pub. No. 2012/0249422) teaches a projection device coupled to 
the processing device.
Tse does not teach a virtual space image to a user s being presented wherein an acquisition information reception means receives acquisition information that acquired during the presentation of the image and a notification reception means receives a notification form the user that indicates the user has entered a predetermined condition. Also wherein a learning processing means for learning a relationship between the acquisition information and content of the notification by machine learning as mentioned in claim 1 and also mentioned in claims 10, 11, and 12. The prior arts do not mention a result of the machine learning is used for predetermined processing during the presentation of the virtual space image to the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive.
Claim 1 is still rejected under 35 U.S.C. 112(f) because the claim mentions means plus function and the term “using the processor” does not overcome this rejection. Examiner suggests that the Applicant change the terms apparatus and means to a term like “circuit” as suggested in MPEP or change the term “an image presentation” to “an image presenter”. The terms “acquisition information reception means”, “notification reception means”, “learning processing means” should change to terms that overcome the work means. E.g. learning processing means should change to “learning processor” or “learning processing circuit” in order to overcome the rejection. 
The above mentioned changes would overcome the 35 U.S.C. 112(b) rejection.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691